COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Alston and Russell
UNPUBLISHED


              Argued at Richmond, Virginia


              BRYANT TERRELL MARTIN
                                                                             MEMORANDUM OPINION* BY
              v.      Record No. 0843-15-2                                  JUDGE WESLEY G. RUSSELL, JR.
                                                                                  MARCH 22, 2016
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                                           Walter W. Stout, III, Judge Designate

                                Grace Stewart, Assistant Public Defender, for appellant.

                                David M. Uberman, Assistant Attorney General (Mark R. Herring,
                                Attorney General, on brief), for appellee.


                      Bryant Terrell Martin, appellant, was convicted by a jury of possession of a weapon by a

              violent felon in violation of Code § 18.2-308.2. On appeal, he contends that the trial court erred in

              denying him the opportunity to cross-examine a Commonwealth’s witness regarding felony charges

              pending against her at the time of appellant’s alleged crime and that the trial court erred in not

              redacting the sentencing information on his prior felony conviction during the guilt phase of his

              trial. Assuming that the trial court erred in the manner advanced by appellant, any such errors were

              harmless. Accordingly, we affirm appellant’s conviction.

                                                         BACKGROUND

                      “Under well-settled principles of appellate review, we consider the evidence presented at

              trial in the light most favorable to the Commonwealth, the prevailing party below.” Smallwood

              v. Commonwealth, 278 Va. 625, 629, 688 S.E.2d 154, 156 (2009) (quoting Bolden v.


                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Commonwealth, 275 Va. 144, 148, 654 S.E.2d 584, 586 (2008)). This principle requires us to

“discard the evidence of the accused in conflict with that of the Commonwealth, and regard as

true all the credible evidence favorable to the Commonwealth and all fair inferences to be drawn

therefrom.” Parks v. Commonwealth, 221 Va. 492, 498, 270 S.E.2d 755, 759 (1980) (emphasis

and internal quotation marks omitted).

        Appellant and Andrea Watkins were living together and in an intimate relationship in the

fall of 2014. Ms. Watkins’ two children, but no other adults, also lived in the home. After midnight

on November 27, 2014, several Richmond police officers responded to a call regarding an incident

at the residence.

        Upon arriving on the scene, Officer Brian Rogers made contact with Ms. Watkins outside

the residence. Ms. Watkins provided consent for the police to enter the residence.

        Another officer, Officer Kevin Knudsen started to enter the house and encountered appellant

exiting the residence. Officer Knudsen detained appellant and remained with him for the remainder

of the encounter.

        Yet another officer, Officer Kurtis Jinks, entered the residence and recovered a .22 caliber

rifle from a closet in the bedroom that appellant shared with Ms. Watkins. The clothing in the closet

was for an adult male. Another closet in the bedroom contained clothes for an adult woman. No

firearms were recovered from that closet.

        During the encounter, Officer Rogers read appellant his Miranda rights and spoke to him

regarding the incident leading up to the call to which the officers were responding. When Officer

Rogers asked whether there were any firearms in the residence, appellant indicated that there were

two and said that there was one in the closet. Upon inquiry, appellant acknowledged that he was a

convicted felon, but said that because Ms. Watkins had had some past relationship problems, he was

concerned for the safety of the family. When pressed as to why he possessed a firearm as a felon,

                                                 -2-
appellant responded that he was “the man of the house” and was going to protect the family if need

be. Officer Knudsen overheard the conversation between appellant and Officer Rogers and

confirmed the crux of their discussion.

        The officers discussed with Ms. Watkins what they had recovered, and she remained

concerned that there still may be weapons in the home. In December, in response to an e-mail from

Ms. Watkins regarding the other weapon, Officer Rogers returned to the home, where he found a

shotgun in the box spring of the bed in the master bedroom.

        At the beginning of the April 30, 2015 trial, the Commonwealth introduced into evidence a

2004 sentencing order to establish that appellant previously had been convicted of unlawful

wounding in violation of Code § 18.2-51, a felony. Appellant did not object to the admission of the

order per se, but objected to the portion of the order that revealed the sentence appellant had

received. Appellant specifically asked the trial court to redact the sentencing information on the

grounds that the sentencing information was of “no probative value.” The trial court overruled the

objection and admitted the order into evidence without redacting the sentencing information.

        The Commonwealth then called as witnesses some of the police officers who had responded

on the night of the incident. The officers detailed what they had seen and heard that night, what

they had recovered from the residence, and the substance of appellant’s out-of-court confession to

possessing a firearm having previously been convicted of a felony. Additionally, the

Commonwealth called Ms. Watkins as a witness. Acknowledging that their relationship had come

to an end, Ms. Watkins testified that the rifle was appellant’s, that he normally kept the rifle in his

closet, and that she neither owned firearms nor had she handled the ones recovered from the home.

On direct examination, Ms. Watkins admitted that she had a prior misdemeanor conviction for

failing to return bailed property.




                                                  -3-
       During cross-examination, defense counsel elicited that, just prior to the events leading up to

the police call that night, Ms. Watkins learned that appellant had impregnated two other women.

Counsel also attempted to question Ms. Watkins about felony charges allegedly pending against her

on the night of the incident, asking “when the police responded to your home, you actually had three

felony charges pending against you . . . ,” but the Commonwealth objected on relevance grounds.

Appellant responded to the objection, arguing that the question went to possible bias. The judge

sustained the objection and instructed the jury to disregard the question. At that time, appellant

neither made further argument regarding the line of inquiry nor proffered the questions that he

intended to ask or answers that he expected to elicit if he had been allowed to pursue the line of

questioning. After additional questioning on other subjects, the examination of Ms. Watkins

concluded. The trial court inquired of both parties if the witness was excused, and both parties

answered affirmatively. The Commonwealth called a final witness and then rested its case.

       Next, having not done so while Ms. Watkins was still subject to being called to testify,

appellant, for the first time, sought to proffer the information he expected to elicit from Ms. Watkins

if the trial court had not sustained the objection to the question about pending felony charges.

Specifically, appellant’s counsel stated

               I just want to proffer for the record . . . in reference to my question
               of [Ms.] Watkins about her pending felony charges, that she had
               three felony charges pending for two counts of grand larceny and
               one count of credit card fraud. We would proffer that evidence
               would have been relevant to show her bias in order to fabricate,
               that she had reason to seek favorable treatment from the
               Commonwealth . . . .

The Commonwealth did not object to or otherwise address the proffer.

       Appellant elected not to put on evidence. The jury convicted him for the violation of

possession of a firearm after previously having been convicted of a felony. The jury recommended




                                                 -4-
a sentence of five years imprisonment, the mandatory minimum for the offense.1 The trial court

imposed the statutory mandatory sentence. This appeal followed.

                                            ANALYSIS

       I. Limitation on Appellant’s Cross-Examination of Ms. Watkins

       Appellant argues that the trial court erred in limiting his cross-examination of

Ms. Watkins when it disallowed questioning about felony charges pending against her on the

date of the incident. Specifically, he argues that the evidence was relevant to show that

Ms. Watkins was potentially a biased witness.

       “The admissibility of evidence is within the broad discretion of the trial court, and a

ruling will not be disturbed on appeal in the absence of an abuse of discretion.” Abdo v.

Commonwealth, 64 Va. App. 468, 473, 769 S.E.2d 677, 679 (2015) (quoting Blain v.

Commonwealth, 7 Va. App. 10, 16, 371 S.E.2d 838, 842 (1988)). This discretion extends to

decisions to limit cross-examination of witnesses. See Stewart v. Commonwealth, 10 Va. App.

563, 567, 394 S.E.2d 509, 512 (1990) (“Limitation of cross-examination is a matter within the

sound discretion of the trial court and is subject to review only for abuse of discretion.” (quoting

Naulty v. Commonwealth, 2 Va. App. 523, 529, 346 S.E.2d 540, 543 (1986))).

       Because “[a] successful showing of bias on the part of a witness would have a tendency

to make the facts to which he testified less probable in the eyes of the jury than it would be

without such testimony[,]” Cousins v. Commonwealth, 56 Va. App. 257, 273, 693 S.E.2d 283,

290 (2010) (quoting United States v. Abel, 469 U.S. 45, 51 (1984)), inquiries into motivation and

potential bias are always relevant, id. The Virginia Supreme Court has declared that “the right of


       1
         Code § 18.2-308.2 contains a mandatory minimum sentencing provision. If the prior
felony is a violent felony, the mandatory sentence is five years in prison; if the prior felony is a
non-violent felony and the conviction occurred in the preceding ten years, the mandatory
sentence is two years in prison. Pursuant to Code § 17.1-705, which is incorporated by reference
in Code § 18.2-308.2, unlawful wounding in violation of Code § 18.2-51 is a violent felony.
                                               -5-
an accused to cross-examine prosecution witnesses to show bias or motivation, when not abused,

is absolute.” Ellis v. Commonwealth, 14 Va. App. 18, 21, 414 S.E.2d 615, 617 (1992) (quoting

Barker v. Commonwealth, 230 Va. 370, 376, 337 S.E.2d 729, 734 (1985)).

       “Although the right of the accused to cross-examine prosecution witnesses is absolute

when not abused, we must examine the substance of the anticipated testimony to determine

whether that right has been violated.” Brown v. Commonwealth, 246 Va. 460, 464-65, 437

S.E.2d 563, 565 (1993). Thus, “[w]hen cross-examination is limited by the court and the

accused challenges the court’s ruling on appeal, he or she must make a proper proffer of the

excluded testimony.” Stewart, 10 Va. App. at 568, 394 S.E.2d at 512 (citing Whittaker v.

Commonwealth, 217 Va. 966, 968, 234 S.E.2d 79, 81 (1977)). “Such a proffer allows us to

examine both the admissibility of the proposed testimony, and whether, even if admissible, its

exclusion prejudiced the proffering party.” Tynes v. Commonwealth, 49 Va. App. 17, 21, 635

S.E.2d 688, 689-90 (2006) (internal quotation marks and citation omitted).

       Assuming without deciding that the timing and the content of appellant’s proffer were

sufficient to preserve the issue for review and that the trial court’s decision to prohibit questions

regarding alleged felony charges against Ms. Watkins was error, we address whether or not the

alleged error was harmless.2 “Code § 8.01-678 makes harmless-error review required in all




       2
         We do not address these issues because “[a]s an appellate court, we seek the best and
narrowest ground available for our decision.” Harvey v. Commonwealth, 65 Va. App. 280, 285
n.2, 777 S.E.2d 231, 234 n.2 (2015) (internal quotation marks and citations omitted). With
respect to this assignment of error, we conclude that our determination that the error, if any, was
harmless constitutes the best and narrowest ground.
                                               -6-
cases.” Commonwealth v. Swann, 290 Va. 194, 200, 776 S.E.2d 265, 269 (2015) (internal

quotation marks and citations omitted). In cases of non-constitutional harmless error,3 if we are

               sure that the error did not influence the jury, or had but slight
               effect, the verdict and judgment should stand . . . . But if one
               cannot say, with fair assurance, after pondering all that happened
               without stripping the erroneous action from the whole, that the
               judgment was not substantially swayed by the error, it is
               impossible to conclude that substantial rights were not affected. . . .
               If so, or if one is left in grave doubt, the conviction cannot stand.

Anderson v. Commonwealth, 282 Va. 457, 467, 717 S.E.2d 623, 628 (2011) (citations omitted).

       In this case, we are sure that the alleged error did not affect the jury’s decision. The

evidence of appellant’s guilt was overwhelming even if the jury would have discounted

completely Ms. Watkins’ testimony. There was no dispute that appellant previously had been

convicted of a felony. The police recovered the rifle from the bedroom closet that contained

clothes for an adult male. Finally, and perhaps most importantly, the jury was presented with

appellant’s out-of-court confession through the testimony of the police officers. That testimony

confirmed that appellant was a convicted felon, confirmed that he possessed firearms, confirmed

that the rifle was found in his closet, and provided appellant’s rationale as to why he possessed

firearms knowing he was a convicted felon.



       3
           We recognize that the Sixth Amendment secures a criminal defendant’s right to
confront the witnesses against him and that improper restriction of a defendant’s ability to
cross-examine a witness for potential bias can represent a violation of a constitutional right. See
Davis v. Alaska, 415 U.S. 308, 318 (1974) (recognizing that denial of “the right of effective
cross-examination [is] constitutional error of the first magnitude . . .” (internal quotation marks
and citation omitted)). Here, however, appellant did not raise in the trial court any constitutional
arguments regarding the restriction of his attempted cross-examination of Ms. Watkins, and
therefore, has waived the constitutional issue. Cortez-Hernandez v. Commonwealth, 58
Va. App. 66, 79, 706 S.E.2d 893, 900, adopted en banc, 59 Va. App. 37, 716 S.E.2d 484 (2011)
(holding “that there is no constitutional dimension to the asserted error properly before us,
[because the defendant] never objected to the trial court’s refusal to allow re-cross-examination
. . . on the specific basis that his constitutional right to confrontation required it” (footnote
omitted)). Because relevance was the only argument advanced by appellant below, we review
the alleged error under the less rigorous non-constitutional harmless error analysis.
                                                    -7-
       In short, the Commonwealth’s evidence against appellant was of such a character and

degree that, even absent Ms. Watkins’ testimony, we are convinced beyond cavil that the jury

would have returned a guilty verdict. Thus, assuming that the trial court erred in limiting

appellant’s cross-examination of Ms. Watkins based on the Commonwealth’s relevance

objection, any such error was harmless and does not provide a basis for reversal.

       II. Failure to Redact Sentencing Information from Order Used to Establish Appellant’s
           Prior Felony Conviction

       Appellant argues that the trial court erred in refusing to redact the sentencing information

from the 2004 order that was introduced to establish appellant’s prior felony conviction. He

argues that the information was not relevant to the question of his guilt or innocence, and

therefore, the trial court abused its discretion in allowing the jury to have that information during

the guilt phase at trial. We agree.

       Our resolution of this issue is controlled by our decision in Burke v. Commonwealth, 27

Va. App. 489, 500 S.E.2d 225 (1998). In Burke, the defendant was charged with “driving on a

revoked license after having been declared an habitual offender[]” in violation of Code

§ 46.2-357. Id. at 491, 500 S.E.2d at 226. Because “[i]n a prosecution under Code § 46.2-357,

the Commonwealth may seek to prove ‘a second or subsequent . . . offense’ and subject the

accused to a more severe punishment[],” the Commonwealth was entitled to introduce a

conviction order during the guilt phase of the trial to establish the defendant’s prior conviction.

Id. The conviction order offered by the Commonwealth contained sentencing information, and

the trial court refused to redact that information as requested by the defendant. Id.

       On appeal, we agreed with Burke that the trial court had erred in allowing the sentencing

information to go to the jury during the guilt phase of trial. Specifically, we held that

               [p]roof of the punishment imposed for prior convictions is not
               relevant to the issue whether the accused is guilty of the offense.
               Accordingly, we hold that the trial judge erred in refusing to redact
                                                -8-
               references to [the] sentence from the conviction order when the
               conviction order was entered as evidence during the guilt
               determination phase of the trial.

Id. at 493, 500 S.E.2d at 227. For the same reason, the trial court in this case erred when it

refused to redact the sentencing information from the order offered to establish appellant’s

previous felony conviction.

       Having concluded that the trial court erred in refusing to redact the sentencing

information from the 2004 order, we must determine whether or not the error was harmless.

Code § 8.01-678. Once again, our resolution of the issue is controlled by our decision in Burke.

       After noting that the jury in Burke legitimately could have been shown the sentencing

information in the sentencing phase of the trial, we found the error of refusing to redact the

sentencing information in the guilt phase to be harmless. We reasoned that

                        [t]he evidence overwhelmingly proved during the guilt
               determination phase of the trial that Burke had [previously been
               convicted]. When Burke was stopped by the police officer, Burke
               admitted his [conviction] status. Furthermore, the prosecutor
               offered into evidence, without objection, the [conviction]
               order . . . .

                       When the prosecutor offered as evidence the conviction
               order establishing Burke’s prior conviction, Burke did not object to
               the portion of the order proving the fact of the conviction. Thus, at
               the guilt determination phase of the trial, the evidence
               overwhelmingly proved [the elements of the offense]. In light of
               that evidence, we “can conclude, without usurping the jury’s fact
               finding function, that, had the error not occurred, the verdict [of
               guilty] would have been the same.” Lavinder v. Commonwealth,
               12 Va. App. 1003, 1005, 407 S.E.2d 910, 911 (1991) (en banc).
               No evidence remotely suggests that the jury’s knowledge of
               Burke’s . . . sentence tended to influence its finding of guilt.

                       The jury’s knowledge of the jail sentence that Burke
               received upon the prior conviction could have affected only the
               sentence the jury recommended. However, the jury decided
               Burke’s sentence during the punishment phase of the trial. . . .
               Despite the trial judge’s error during the guilt phase of the trial, the
               jury eventually would have been exposed to Burke’s punishment
               for the prior offense before deciding Burke’s punishment. Thus,
                                                -9-
                the error was clearly harmless as it relates to the punishment phase
                of the trial. Moreover, the jury recommended a sentence of three
                years in prison, two years less than the maximum sentence that it
                could have recommended. The sentence was not of such
                magnitude so as to suggest that it was influenced by the admission
                of the unredacted order at the guilt determination phase.

Id. at 493-94, 500 S.E.2d at 227-28.

        As in Burke, the evidence in this case that appellant had the necessary prior conviction is

overwhelming. In addition to the portions of the 2004 order to which appellant raised no

objection, the fact of the prior conviction came from appellant’s own statements to the police

officers. Simply put, there is no question that appellant had a prior conviction, and the inclusion

of the sentencing information could not have affected the jury’s determination that he did.

        Similarly, it is clear that the sentencing information played no role in the sentence

appellant received. Even setting aside that prior sentencing information can be made available in

the sentencing phase of a trial, the jury recommended (and appellant received) the mandatory

minimum sentence. Because appellant legally could not have been sentenced to less than the

mandatory minimum, we can say beyond all doubt that the trial court’s error did not affect his

sentence. Accordingly, the trial court’s error in refusing to redact the sentencing information

during the guilt phase of trial does not provide a basis for reversal.

        In affirming appellant’s conviction, we note that the law has long recognized that a

litigant is entitled to a fair trial, not a perfect one. Blevins v. Commonwealth, 267 Va. 291, 297,

590 S.E.2d 365, 368 (2004) (noting that “a litigant is entitled to a fair, but not perfect, trial, as

there are no perfect trials.” (citation omitted)). This concept dates to the “ancient statute of

jeofails, which survives in modern form as Code § 8.01-678.” Moore v. Commonwealth, 276

Va. 747, 755 n.3, 668 S.E.2d 150, 155 n.3 (2008). Code § 8.01-678 provides that “[w]hen it

plainly appears . . . that the parties have had a fair trial on the merits and substantial justice has

been reached, no judgment shall be arrested or reversed [f]or any other defect, imperfection, or
                                                 - 10 -
omission in the record . . . .” Despite any errors committed by the trial court, we conclude that

appellant had a fair trial, the alleged errors did not affect the outcome, and substantial justice was

reached. Accordingly, we affirm appellant’s conviction for possession of a firearm after

previously having been convicted of a felony in violation of Code § 18.2-308.2.

                                          CONCLUSION

       Based on the foregoing, we find that the errors advanced by appellant were harmless.

Accordingly, we affirm his conviction for possession of a firearm after previously having been

convicted of a felony in violation of Code § 18.2-308.2 and the resulting sentence.

                                                                                            Affirmed.




                                                - 11 -